DETAILED ACTION
The office action is a response to an application filed on January 30, 2020, wherein claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26  of U.S. Patent No. 10595315 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other.

Instant application  16777720
U.S. Patent No. 10595315 B1
1. A method for wireless communication at a user equipment (UE), comprising:
  identifying a transmission power requirement associated with a vehicle based communication network when the UE is in communications with a cellular communications network;
  determining to use multi-cluster communications in the vehicle based communication network, wherein the 














transmitting a multi-cluster transmission based at least in part on the determining.

identifying a transmission power requirement associated with a vehicle based communication network when the UE is in communications with a cellular communications network;
determining to use multi-cluster communications in the vehicle based communication network, wherein the determining is based at least in part 
identifying a configuration parameter associated with the multi-cluster communications;
selecting, based at least in part on the configuration parameter, a cluster resource from a set of available cluster resources, the cluster resource comprising one or more clusters used for a multi-cluster transmission in the vehicle based communication network;
transmitting an indication of the selected cluster resource to at least one wireless node of the vehicle based communication network; and

transmitting the multi-cluster transmission on the selected cluster resource.

least in part on a parameter obtained from a base station.
2.  The method of claim 1, wherein the transmission power requirement is based at least in part on a parameter obtained from a base station.
3.  The method of claim 1, further comprising: identifying the transmission power requirement 


4.  The method of claim 1, further comprising: receiving a message from a base station that conveys an indication of the configuration parameter. 

5.  The method of claim 4, wherein the message is received during a radio resource control (RRC) setup exchange. 

5.  The method of claim 4, wherein the message is received during a radio resource control (RRC) setup exchange. 

6.    The method of claim 4, wherein the indication of the configuration parameter identifies a set of available cluster resources.
6.  The method of claim 4, wherein the indication of the configuration parameter identifies the set of available cluster resources.
8.  The method of claim 4, wherein the indication of the configuration parameter is received via a broadcast transmission from the base station. 

7.  The method of claim 4, wherein the indication of the configuration parameter is received via a broadcast transmission from the base station. 


8.  The method of claim 1, wherein the set of available cluster resources comprises a plurality of clusters, wherein each cluster of the plurality of clusters comprise a common bandwidth parameter. 

9.    The method of claim 1, further comprising: identifying a configuration parameter associated with the multi-cluster communications based at least in part on preconfigured information, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter.
9.  The method of claim 1, further comprising: identifying the configuration parameter based at least in part on preconfigured information. 
     10.  The method of claim 9, further comprising: accessing the preconfigured 
information based at least in part on the determining to use multi-cluster 
communications.
11.    The method of claim 1, further comprising: ranking one or more clusters associated with a set of available cluster resources according to a received energy level associated with each cluster; and selecting a cluster resource from a subset of available clusters based at least in part on the ranking for each cluster, wherein the multi-cluster transmission is transmitted using the selected cluster resource.
11.  The method of claim 1, further comprising: ranking each cluster associated with the set of available cluster resources according to a received energy level associated with each cluster;  and selecting the cluster resource from a subset of available clusters based at least in part on the ranking for each cluster.

12.  The method of claim 11, wherein the ranking of each cluster is performed for a subframe.
13.  The method of claim 11, further comprising: identifying a subset count identifying a number of clusters in the subset of available clusters being 
used for the multi-cluster transmission;  and using at least one of an indication received from a base station or a preconfigured indication to select the cluster resource.
13.  The method of claim 11, further comprising: identifying a subset count identifying the number of clusters in the subset of available clusters being used for the multi-cluster transmission;  and using at least one of an indication received from a base station or a preconfigured indication to select the cluster resource.
14.  The method of claim 1, further comprising: transmitting a scheduling assignment (SA) message as an indication of a selected cluster resource;  and  transmitting a data message as the multi-cluster transmission. 

14.  The method of claim 1, further comprising: transmitting a scheduling assignment (SA) message as the indication of the selected cluster resource;  and transmitting a data message as the multi-cluster transmission. 

15.  The method of claim 14, wherein the SA message and the data message are transmitted at different transmit power levels. 

15.  The method of claim 14, wherein the SA message and the data message are transmitted at different transmit power levels. 

16.  The method of claim 15, further comprising: transmitting the SA message and the data message at different transmit power levels based at least in part on a parameter received from a base station during a radio resource 





17.  The method of claim 14, wherein the SA message and the data message are transmitted at the same transmit power levels.
18.  The method of claim 14, further comprising: transmitting the SA message and at least a portion of the data message in a same cluster. 

18.  The method of claim 14, further comprising: transmitting the SA message and at least a portion of the data message in the same cluster. 

19. The method of claim 14, further comprising:
selecting the cluster resource for transmitting the SA message based at least in part on a configuration parameter associated with the multi-cluster communications, wherein 
transmitting the multi-cluster transmission is based at least in part on the configuration 
parameter.
19.  The method of claim 14, further comprising: selecting the cluster resource for transmitting the SA message according to the configuration 
parameter.
21.    An apparatus for wireless communications, comprising: a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the

identify a transmission power requirement associated with a vehicle based communication network when the UE is in communications with a cellular communications network;
determine to use multi-cluster communications in the vehicle based communication network, wherein the determining is based at least in part on the identified transmission power requirement; and
transmit a multi-cluster transmission based at least in part on the determining.

memory in electronic communication with the processor;  and instructions stored 
in the memory and executable by the processor to cause the apparatus to: 

communication network when the UE is in communications with a cellular 
communications network;  determine to use multi-cluster communications in the 
vehicle based communication network, wherein the determining is based at least 
in part on the identified transmission power requirement exceeding a threshold 
quantity associated with the identified transmission power requirement;  
identify a configuration parameter associated with the multi-cluster communications;  select, based at least in part on the configuration parameter, a cluster resource from a set of available cluster resources, the cluster resource comprising one or more clusters used for a multi-cluster transmission in the vehicle based communication network;  transmit an indication of the selected cluster resource to at least one wireless node of the vehicle based communication network;  and transmit the multi-

22.  The apparatus of claim 21, wherein the transmission power requirement is based at least in part on a parameter obtained from a base station.
23.    The apparatus of claim 21, wherein the instructions are further executable by the processor to: identifying a transmission power requirement based at least in part on a location parameter of the UE when there is a failure to communicate with the cellular communications network.
23.  The apparatus of claim 21, wherein the instructions are further executable by the processor to: identify the transmission power requirement associated with the vehicle based communication network based on a location 
parameter of the apparatus when there is a failure to communicate with the cellular communications network.
24.    The apparatus of claim 21, wherein the instructions are further executable by the processor to:
receive a message from a base station that conveys an indication of a configuration parameter associated with the multi-cluster communications, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter.
24.  The apparatus of claim 21, wherein the instructions are further executable by the processor to: receive a message from a base station that conveys an indication of the configuration parameter.

identify a configuration parameter associated with the multi-cluster communications based at least in part on preconfigured information, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter.

26.  The apparatus of claim 21, wherein the instructions are further executable by the processor to: identify the configuration parameter based at least in part on preconfigured information.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
means for identifying 
means for determining
means for transmitting as in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-13, 21, 22, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (Meyer hereafter) (US 20150296411 A1) in view of Feng et al. (Feng hereafter) (US 20150195827 Al) (IDS provided). 

Regarding claim 1, Meyer teaches,  A method for wireless communication at a user equipment (UE),comprising:
identifying a transmission power requirement  (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011], A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}
Meyer fails to explicitly teach determining to use multi-cluster communications in the vehicle based communication network, wherein the determining is based at least in part on the identified transmission power requirement; and 
transmitting a multi-cluster transmission based at least in part on the determining.
However, in the same field of endeavor, Feng teaches, determining to use multi-cluster communications (Fig. 1) in the vehicle based communication network (determine the LAB channel matching its service type), wherein the determining is based at least in part on the identified transmission power requirement (Feng; [0051]… assigning a first direct resource of a radio interface to a first vehicle-to-vehicle service based on a resource information received from a base station in a cellular mode via a cellular resource of the radio interface,… [0089]…The profiles may include configurations in time and frequency domains like timeslots, carrier frequency, and bandwidth and other QoS parameters like transmission power limit… [0099]…From the broadcasted information, a vehicle according to embodiments of the invention may obtain the corresponding LAB channels of the service types it is interested in, either acting as a service provider or a service user … [0100]…vehicle can determine the LAB channel matching its service type according to LAB channels information from eNodeB); and
transmitting a multi-cluster transmission based at least in part on the determining (Feng; [0101] This V2V communication may be limited to a local area by using appropriate transmission power control. ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message. So a LAB channel can be reused in different local areas covered by the same eNodeB).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 21, Meyer teaches, An apparatus for wireless communications, comprising: 
a processor (Meyer; Fig. 4, processor);
memory in electronic communication with the processor (Meyer; Fig. 4); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Meyer; [0066] ... program code modules for implementing known functionalities of a V2V communication device):
identifying a transmission power requirement (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011] … A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… In the cellular network … [0033]…V2V communication devices 100, 100' and may then be utilized by the V2V communication devices 100, 100' for controlling V2V communication by the second radio technology. For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}

Meyer fails to explicitly teach determine to use multi-cluster communications in the vehicle based communication network, wherein the determining is based at least in part on the identified transmission power requirement; and 
transmit a multi-cluster transmission based at least in part on the determining.
However, in the same field of endeavor, Feng teaches, determine to use multi-cluster communications (Fig. 1) in the vehicle based communication network (determine the LAB channel matching its service type), wherein the determining is based at least in part on the identified transmission power requirement (Feng; [0051]… assigning a first direct resource of a radio interface to a first vehicle-to-vehicle service based on a resource information received from a base station in a cellular mode via a cellular resource of the radio interface,… [0089]…The profiles may include configurations in time and frequency domains like timeslots, carrier frequency, and bandwidth and other QoS parameters like transmission power limit… [0099]…From the broadcasted information, a vehicle according to embodiments of the invention may obtain the corresponding LAB channels of the service types it is interested in, either acting as a service provider or a service user … [0100]…vehicle can determine the LAB channel matching its service type according to LAB channels information from eNodeB); and
transmit a multi-cluster transmission based at least in part on the determining (Feng; [0101] This V2V communication may be limited to a local area by using appropriate transmission power control. ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message. So a LAB channel can be reused in different local areas covered by the same eNodeB).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 29, Meyer teaches, An apparatus for wireless communications, the apparatus comprising: 
means for identifying a transmission power requirement (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011]… A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… In the cellular network … [0033]…V2V communication devices 100, 100' and may then be utilized by the V2V communication devices 100, 100' for controlling V2V communication by the second radio technology. For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}
Meyer fails to explicitly teach means for determining to use multi-cluster communications in the vehicle based communication network, wherein the determining is based at least in part on the identified transmission power requirement; and 
means for transmitting a multi-cluster transmission based at least in part on the determining.
However, in the same field of endeavor, Feng teaches, means for determining to use multi-cluster communications (Fig. 1) in the vehicle based communication network (determine the LAB channel matching its service type), wherein the determining is based at least in part on the identified transmission power requirement (Feng; [0051]… assigning a first direct resource of a radio interface to a first vehicle-to-vehicle service based on a resource information received from a base station in a cellular mode via a cellular resource of the radio interface,… [0089]…The profiles may include configurations in time and frequency domains like timeslots, carrier frequency, and bandwidth and other QoS parameters like transmission power limit… [0099]…From the broadcasted information, a vehicle according to embodiments of the invention may obtain the corresponding LAB channels of the service types it is interested in, either acting as a service provider or a service user … [0100]…vehicle can determine the LAB channel matching its service type according to LAB channels information from eNodeB); and
means for transmitting a multi-cluster transmission based at least in part on the determining (Feng; [0101] This V2V communication may be limited to a local area by using appropriate transmission power control. ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message. So a LAB channel can be reused in different local areas covered by the same eNodeB).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 30, Meyer teaches,  A non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable to (Meyer; [0065-0066]):
means for identifying a transmission power requirement (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011]… A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… In the cellular network…[0033]…V2V communication devices 100, 100' and may then be utilized by the V2V communication devices 100, 100' for controlling V2V communication by the second radio technology. For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}
Meyer fails to explicitly teach determine to use multi-cluster communications in the vehicle based communication network, wherein the determining is based at least in part on the identified transmission power requirement; and 
transmit a multi-cluster transmission based at least in part on the determining.
However, in the same field of endeavor, Feng teaches, determine to use multi-cluster communications (Fig. 1) in the vehicle based communication network (determine the LAB channel matching its service type), wherein the determining is based at least in part on the identified transmission power requirement (Feng; [0051]… assigning a first direct resource of a radio interface to a first vehicle-to-vehicle service based on a resource information received from a base station in a cellular mode via a cellular resource of the radio interface,… [0089]…The profiles may include configurations in time and frequency domains like timeslots, carrier frequency, and bandwidth and other QoS parameters like transmission power limit… [0099]…From the broadcasted information, a vehicle according to embodiments of the invention may obtain the corresponding LAB channels of the service types it is interested in, either acting as a service provider or a service user … [0100]…vehicle can determine the LAB channel matching its service type according to LAB channels information from eNodeB); and
transmit a multi-cluster transmission based at least in part on the determining (Feng; [0101] This V2V communication may be limited to a local area by using appropriate transmission power control. ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message. So a LAB channel can be reused in different local areas covered by the same eNodeB).
Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claims 2 and 22, Meyer-Feng teaches, The claim 1 and 21, 
Meyer fails to explicitly teach, wherein the transmission power requirement is based at least in part on a parameter obtained from a base station
However, in the same field of endeavor, Feng teaches, wherein the transmission power requirement is based at least in part on a parameter obtained from a base station (Feng; [0101] This V2V communication may be limited to a local area by using appropriate transmission power control. ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claims 9 and 26, Meyer-Feng teaches, The claim 1 and 21
Meyer fails to explicitly teach, further comprising: identifying a configuration parameter associated with the multi-cluster communications based at least in part on preconfigured information, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter
However, in the same field of endeavor, Feng teaches identifying a configuration parameter associated with the multi-cluster communications based at least in part on preconfigured information, wherein transmitting the multi-cluster transmission is based at least in part on the configuration (Feng; [0087] … eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles…[0089] The profiles may include configurations in time and frequency domains like timeslots, carrier frequency, and bandwidth and other QoS parameters like transmission power limit).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 10, Meyer-Feng teaches,     The method of claim 9, 
Meyer fails to explicitly teach, further comprising: accessing the preconfigured information based at least in part on the determining to use multi-cluster communications
However, in the same field of endeavor, Feng teaches accessing the preconfigured information based at least in part on the determining to use multi-cluster communications (Feng; [0092] … By maintaining a copy of current V2V services profiles in its local storage, a vehicle may further speed up the service setup without waiting for the resources allocation from eNodeB or measuring channels to determine the reasonability of V2V communication).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claims 11 and 27, Meyer-Feng teaches The claim 1 and 21
Meyer fails to explicitly teach further comprising:
ranking one or more clusters associated with a set of available cluster resources according to a received energy level associated with each cluster; and

However, in the same field of endeavor, Feng teaches, ranking one or more clusters associated with a set of available cluster resources according to a received energy level associated with each cluster (Feng; [0103]... 4 LAB channels of each 5 MHz are allocated to a total 20 MHz band) according to a received energy level associated with each cluster (Feng; [0101] ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message); and
selecting the cluster resource from a subset of available clusters based at least in part on the ranking for each cluster (Feng; [0102]... vehicle 106 decides to use LAB ch.sub.-l to provide a safety alerting service to surrounding vehicles. Vehicles 104,108 and 110 may try to monitor the safety alerting service on LAB ch.sub.-l) wherein the multi-cluster transmission is transmitted using the selected cluster resource (Feng; [0107] By receiving the LAB channels information, all vehicles can determine the corresponding LAB channels respectively according to their LAS service types each of them is interested in).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 12, Meyer -Feng teaches The method of claim 11, 
Meyer fails to explicitly teach wherein the ranking of each cluster is performed for a subframe
However, in the same field of endeavor, Feng teaches, wherein the ranking of each cluster is performed for a subframe (Feng; [0138-0149] … a new channel (referred to as physical urgent-broadcasting channel, PUBCH) is defined for urgent message delivery with slot division inside a subframe… there are many kinds of urgent events, e.g.: collision warnings; Lane change assistance;  Overtaking vehicle warning; Pre-crash warning; Emergency vehicle warning; Traffic conditions warning; Signal violation warning; Control loss warning ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 13, Meyer -Feng teaches The method of claim 11, 
Meyer fails to explicitly teach further comprising:
identifying a subset count identifying a number of clusters in the subset of available clusters being used for the multi-cluster transmission; and
using at least one of an indication received from a base station or a preconfigured indication to select the cluster resource.
However, in the same field of endeavor, Feng teaches, identifying a subset count (Feng; [0109] Vehicles 104 and 110 can both receive data service on LAB Ch.sub.-l from vehicle 106, but vehicle 108 cannot get the service because it is in a different local area) identifying a number of clusters in the subset of available clusters (vehicles 104,106 and 110) being used for the multi-cluster transmission (Feng; [0105]... steps to set up the V2V LAS session among vehicles 104,106 and 110); and
using at least one of an indication received from a base station (Feng; [0107] By receiving the LAB channels information, all vehicles can determine the corresponding LAB channels ... vehicle 106 decides to use LAB ch.sub.-l to provide a safety alerting service) or a preconfigured indication to select the cluster resource.
Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in V2V communication services (Feng; [0086].

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Feng in view of Alam et al. (Alam hereafter) (US 20130329631 A1).

Regarding claims 3 and 23, Meyer-Feng teaches, The claim 1 and 21
Meyer-Feng fails to explicitly teach further comprising: identifying the transmission power requirement based at least in part on a location parameter of the UE when there is a failure to communicate with the cellular communications network 
However, in the same field of endeavor, Alam teaches, identifying the transmission power requirement based at least in part on a location parameter of the UE when there is a failure to communicate with the cellular communications network (Alam; [0056]… time of flight is measured and tracked with timing advance (TA) signaling, etc. TA values are proportional to the total distance … a much higher TA will result in a corresponding boost in transmit power to compensate for the farther distance between transmitter and receiver).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Feng to include the above recited limitations as taught by Alam in order to boost in transmit power to compensate for the farther distance (Alam; [0056]).

Claims  4-8, 14, 24, 25, and  28 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Feng  in view of Sagae et al. (Sagae hereafter) (US 20140269601 Al) (IDS provided)

Regarding claims 4 and 24, Meyer-Feng teaches, The claim 1 and 21
Meyer-Feng fails to explicitly teach receiving a message from a base station that conveys an indication of a configuration parameter associated with the multi-cluster communications, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter.
However, in the same field of endeavor, Sagae teaches receiving a message from a base station that conveys an indication of a configuration parameter associated with the multi-cluster communications, (Sagae; [0047] the radio base station eNB transmits the "RRC Reconfiguration" to notify the mobile station UE of a network signaling value for multi-cluster communication in a band supported), wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter(Sagae; [0047] … and transmits the scheduling signal for causing the mobile station UE to perform multi-cluster communication).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Feng to include the above recited limitations as taught by Sagae in order to perform multi-cluster communication (Sagae; [0047]].

Regarding claim 5, Meyer-Feng- Sagae teaches, The method of claim 4, 
Meyer-Feng fails to explicitly teach, further comprising:  wherein the message is received during a radio resource control (RRC) setup exchange
However, in the same field of endeavor, Feng teaches further comprising:  wherein the message is received during a radio resource control (RRC) setup exchange (Feng; [0166] The decryption key used for decrypting the encrypted resource indication for V2V services may be notified by e.g. a new unicast RRC message ").
Meyer-Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 6, Meyer-Feng- Sagae teaches, The method of claim 4, 
Meyer-Sagae fails to explicitly teach, wherein the indication of the configuration parameter identifies a set of available cluster resources
However, in the same field of endeavor, Feng teaches wherein the indication of the configuration parameter identifies a set of available cluster resources (Feng; [0105-0106] Step 1: all vehicles start from the cellular mode. They receive the LAB channels information 211 from the corresponding eNodeB 102) (See fig.3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 7, Meyer-Feng- Sagae teaches, The method of claim 6,
Meyer-Sagae fails to explicitly teach, wherein the set of available cluster resources comprises a plurality of clusters, each cluster of the plurality of clusters comprising a common bandwidth parameter
However, in the same field of endeavor, Feng teaches wherein the set of available cluster resources comprises a plurality of clusters, each cluster of the plurality of clusters comprising a common bandwidth parameter (Feng; [0098] …  The LAB channels information may include the active LAS list and the profiles in time and frequency domains like timeslots, carrier frequency and bandwidth…).
Meyer- Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 8 and 25, Meyer-Feng- Sagae teaches, The claim 4 and 24
Meyer-Sagae fails to explicitly teach, wherein the indication of the configuration parameter is received via a broadcast transmission from the base station 
However, in the same field of endeavor, Feng teaches wherein the indication of the configuration parameter is received via a broadcast transmission from the base station (Feng; [0098] In cellular mode, according to some embodiments, an eNodeB may regularly broadcast LAB channels information for V2V LASs).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claims 14 and 28, Meyer -Feng teaches The claim 1 and 21, 
Meyer –Feng fails to explicitly teach further comprising: transmitting a scheduling assignment (SA) message as an indication of a cluster resource selected from a subset of available clusters, wherein the multi-cluster transmission is transmitted using the selected cluster resource;
transmitting a data message as the multi-cluster transmission
However, in the same field of endeavor, Sagae teaches  further comprising: transmitting a scheduling assignment (SA) message as an indication of a cluster resource selected from a subset of available clusters, (Sagae; [0043-0047] The scheduling unit 13 is configured to perform scheduling processing for the mobile station UE in the "Connected state" in the cell under the control of the radio base station eNB,… notify the mobile station UE of a network signaling value for multi-cluster communication in a band supported) wherein the multi-cluster transmission is transmitted using the selected cluster resource(Sagae; [0047] … the radio base station eNB in step S1002, and transmits the scheduling signal for causing the mobile station UE to perform multi-cluster communication in step S1003); and
transmitting a data message as the multi-cluster transmission (Sagae; [0049] … the mobile station UE performs multi-cluster communication in the band supported).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Feng to include the above recited limitations as taught by Sagae in order to perform multi-cluster communication (Sagae; [0047]].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Feng Sagae in view of HE et al. (HE hereafter) (US 20170338986 A1).

Regarding claim 15, Meyer-Feng Sagae teaches The method of claim 14, 
wherein the SA message and the data message are transmitted at different transmit power levels.
However, in the same field of endeavor, HE teaches wherein the SA message and the data message are transmitted at different transmit power levels (HE; [0050] …allocating different transmit power levels to the reference signal and the data and/or control signal).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Feng-Sagae to include the above recited limitations as taught by HE in order to adapt the signal information for different channel conditions  (HE; [0050]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable  over Meyer-Feng Sagae-He in view of Novlan et al. (Novlan hereafter) (US 20160295624 A1) (IDS provided).

Regarding claim 16, Meyer-Feng Sagae-He teaches, The method of claim 15, 
Meyer-Feng Sagae -He fails to explicitly teach further comprising:
transmitting the SA message and the data message at different transmit power levels based at least in part on a parameter received from a base station during a radio resource configuration (RRC) setup procedure
However, in the same field of endeavor, Novlan teaches transmitting the SA message and the data message at different transmit power levels based at least in part on a parameter received from a base station (Novlan; [0095] ...V2V UE sends an authorization message to a managing entity (such as eNB or V2X server) and potentially receives an authorization confirmation message in return in addition to necessary security keys or unique device identifiers and group identifiers ... the V2V authorization may utilize a combination of keys, IDs, and messages based on network-specific parameters) during a radio resource configuration (RRC) setup procedure (Novlan; [0100]... configuration of the parameters may be performed using the same or different higher-layer control message).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Feng Sagae-He to include the above recited limitations as taught by Novlan in order to transmit control and data messages (Novlan; [0096]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Feng Sagae -Novlan.

Regarding claim 17, Meyer-Feng Sagae teaches, The method of claim 14, 
Meyer-Feng Sagae fails to explicitly teach wherein the SA message and the data message are transmitted at a same transmit power levels.
However, in the same field of endeavor, Novlan teaches  wherein the SA message and the data message are transmitted at a same transmit power levels (Novlan; [0128] …multiple SA and data transmissions are FDMed in the same subframe using separate resource pools for SA and data for V2V communication).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Feng Sagae to include the above recited limitations as taught by Novlan in order  to transmit control and data messages (Novlan; [0096]).

Regarding claim 18, Meyer-Feng Sagae teaches, The method of claim 14, 
Meyer-Feng Sagae fails to explicitly teach, further comprising:
transmitting the SA message and at least a portion of the data message in the same cluster
However, in the same field of endeavor, Novlan teaches, transmitting the SA message and at least a portion of the data message in the same cluster (Novlan; [0101] In one example of resource 
allocation in a reserved or shared pool, a V2V UE that is attempting to transmit a SA and/or related
 data transmission may first monitor an SA pool and may additionally decode transmissions from other V2V UEs in a range).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Feng Sagae to include the above recited limitations as taught by Novlan in order  to transmit control and data messages (Novlan; [0096]).

Regarding claim 19, Meyer-Feng Sagae teaches, The method of claim 14, 
Meyer-Feng Sagae fails to explicitly teach, further comprising:
selecting the cluster resource for transmitting the SA message based at least in part on a configuration parameter associated with the multi-cluster communications, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter
However, in the same field of endeavor, Novlan teaches, selecting the cluster resource for transmitting the SA message based at least in part on a configuration parameter associated with the multi-cluster communications(Novlan; [0101] …resource allocation in a reserved or shared pool, a V2V UE that is attempting to transmit a SA and/or related data transmission may first monitor an SA pool and may additionally decode transmissions from other V2V UEs in a range), wherein transmitting the multi-cluster transmission (a set of V2V UEs) is based at least in part on the configuration parameter (received signal strength threshold) (Novlan; [0103] … a V2V UE determines a set of V2V UEs from which to send and receive control and data messages…an association may be performed based upon a received signal strength threshold with one or more communication channels or signals).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Feng Sagae to include the above recited limitations as taught by Novlan in order  to transmit control and data messages (Novlan; [0096]).

Regarding claim, 20, Meyer-Feng Sagae teaches, The method of claim 14, 
Meyer-Feng Sagae fails to explicitly teach, wherein the scheduling assignment (SA) message is transmitted in any cluster within the selected cluster resource.
However, in the same field of endeavor, Novlan teaches wherein the scheduling assignment (SA) message is transmitted in any cluster within the selected cluster resource (Novlan; [0102] … a multivariate function may be applied when selecting the SA/data allocation with multiple weighted inputs for different metrics including measurement, traffic type/priority, and location).
Meyer-Feng Sagae to include the above recited limitations as taught by Novlan in order to transmit control and data messages (Novlan; [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NOEL R BEHARRY/               Supervisory Patent Examiner, Art Unit 2416